James F. Kahn - 003063
Krystal M. Ahart - 029358
KAHN & AHART, PLLC
BANKRUPTCY LEGAL CENTER™
301 E. Bethany Home Rd., Suite C-195
Phoenix, AZ 85012-1266
Phone: 602-266-1717
Fax: 602-266-2484
Email: James.Kahn@azbk.biz
Email: Krystal.Ahart@azbk.biz
Attorneys for Scottsdale Pet Suite, LLC
       Debtor and Debtor-in-Possession

                    IN THE UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF ARIZONA

 In Re:                                              In Proceedings Under Chapter 11

 SCOTTSDALE PET SUITE, LLC dba                       Case No.: 2:20-bk-00020-DPC
 SCOTTSDALE DOGGIE SUITES,

                       Debtor and
                       Debtor-in-Possession.


                       NOTICE OF LODGING PROPOSED ORDER

       NOTICE IS GIVEN that pursuant to Rule 9022-1, Local Rules of Bankruptcy

Procedure for the District of Arizona, the attached proposed Order was lodged with the

United States Bankruptcy Court this date.

       DATED this 17th day of June, 2020.

                                            KAHN & AHART, PLLC
                                              BANKRUPTCY LEGAL CENTER™


                                            /s/ Krystal M. Ahart, SBN029358
                                            Krystal M. Ahart
                                            Attorney for Scottsdale Pet Suite, LLC,
                                                   Debtor and Debtor-in-Possession




Case 2:20-bk-00020-DPC           Doc 56 Filed 06/19/20 Entered 06/19/20 08:42:33      Desc
                                 Main Document    Page 1 of 1
